DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment field on 2/26/2021.  Claims 2-3 have been cancelled.  Claims 1, 6, and 9 have been amended.  Claims 13-20 have been withdrawn from consideration.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven Weimer on 6/4/2021.
The application has been amended as follows: 
	Cancel claims 13-20.

Allowable Subject Matter
Claims 1 and 4-12 are allowed.

Regarding independent claim 1, the art of record when considered alone or in combination neither renders obvious a knee brace system comprising a sleeve system including a tubular member having a first end defining a first opening, a first cuff adjacent the first opening and having a first elastic band, a second end defining a second opening, a second cuff adjacent the second opening and opposing the first cuff, and the second cuff having a second elastic band, a length in between the first and second ends, an inner surface, first textured outer surface, and a second textured outer surface, wherein the tubular member is configured to receive a user’s leg and the knee brace is configured to be positioned over a portion of the tubular member when worn, whereby the knee brace is securable to the user’s leg, at least in part, by folding the first cuff over the top outer edge of the knee brace such that the first textured outer surface contacts the knee brace, and folding the second cuff over the bottom outer edge of the knee brace such that the second textured outer surface contacts the knee brace, in combination with all other features recited in the claim.
Regarding dependent claims 4-12, they are allowable due to their dependencies on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huffa of U.S. Patent No. 9,744,063 discloses circumferential straps (30, 32) arranged for tightening about the upper and lower leg segments, and upper and lower bindings (44, 46) at upper and lower ends of support (10), column 6 lines 1-5 describes frictional coating or other frictional features (not shown) may be in combination with the upper and lower bindings (44, 46).  Huffa does not disclose the straps (30, 32) nor the bindings (44, 46) are folded over the sleeve (12).  Huffa does not disclose the outer surface of sleeve (12) is textured.
Thorsteinsdottir of U.S. Patent Application Publication No. US 2014/0194801discloses a lining sleeve (22).  Thorsteindottir does not disclose lining sleeve (22) being folded over onto itself.  Thorsteindottier does not disclose the outer surface of sleeve (22) is textured.
France of U.S. Patent No. 5,277,697 discloses a lining sleeve (11), see Figure 2a.  France does not disclose lining sleeve (11) being folded over onto itself.  France does not disclose the outer surface of ling sleeve (11) is textured.  Figure 5 illustrates cuffs (23, 24) are part of brace (12) which also includes knee brace components (27, 28) and the cuff (23, 24) are anterior semi-circular shaped and column 8 lines 36-51 describes brace (12) secured over the elastic sleeve (11) and folded portion (22) cuffs (23, 24) would not contact knee brace components (27, 28) since the knee brace components (27, 28) are not on same side as the folded portions (22).  France does not disclose the external surface of cuff (23, 24) are texture.  
st cuff (182) engages with the person’s skin and Figure 4a illustrates cuff (182) is folded (194) over onto the external surface of sleeve and the inner surface of cuff (182) is textured (198).  Ingimundarson’s knee brace sleeve is not textured on the outer surface.  Inginmundarson knee brace sleeve does not have a 2nd cuff.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.